           Case 1:20-cv-01924-LGS Document 11 Filed 05/15/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RICARDO BARCENAS,                                            :
                                              Plaintiff,      :
                                                              :   20 Civ. 1924 (LGS)
                            -against-                         :
                                                              :         ORDER
 ERMINIA RESTAURANT CORP., et al.,                            :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed the Complaint on March 4, 2020 (Dkt. No. 1);

        WHEREAS, Defendants have not appeared, and Plaintiff has not filed proof of service;

        WHEREAS, the Order dated April 7, 2020, required the parties to file a proposed case

management plan and joint letter seven days before the initial pretrial conference (Dkt. No. 10);

        WHEREAS, the initial pretrial conference is currently scheduled for May 21, 2020, at

10:40 a.m.;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan. It is hereby

        ORDERED that, if Plaintiff has been in communication with Defendants, then the parties

shall file the joint status letter and proposed case management plan as soon as possible and no

later than May 18, 2020, at noon. If Plaintiff has not been in communication with Defendants,

he shall file a status letter regarding his efforts to serve Defendants and requesting an

adjournment of the initial conference as soon as possible and no later than May 18, 2020, at

noon.

Dated: May 15, 2020
       New York, New York
